PER CURIAM
Defendant appeals a judgment of conviction for one count of unlawful possession of methamphetamine, ORS 475.894, assigning error to the trial court’s denial of defendant’s motion to suppress methamphetamine found in a small box that police discovered on defendant’s person. Defendant argues that the police unlawfully stopped him without reasonable suspicion of a crime and that the search of the box was not justified by exigent circumstances. The state concedes that the police lacked exigent circumstances to justify opening the box without a warrant. State v. Barnum, 136 Or App 167, 174-75, 902 P2d 95 (1995), rev den, 323 Or 336 (1996). We agree and accept the concession.
Reversed and remanded.